Citation Nr: 0532128	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-25 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of adenocarcinoma of 
the prostate, status post surgical resection.

2.  Entitlement to service connection for a respiratory 
condition, claimed as due to exposure to asbestos.

3.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1967 to January 1969.  Service in Vietnam is 
indicated by the evidence of record.

In July 2002, the veteran filed a claim of entitlement to 
service connection for prostate cancer.  In a September 2002 
statement, the veteran added claims of entitlement to service 
connection for a respiratory condition, basal cell carcinoma 
and hearing loss.  In a May 2003 rating decision, the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) granted service connection for 
status post prostatectomy for adenocarcinoma of the prostate 
gland; a noncompensable (zero percent) disability rating was 
assigned.  The other claims were denied.  The veteran 
initiated an appeal of the May 2003 decision, which was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in May 2004.

The issues of entitlement to service connection for basal 
cell carcinoma, claimed as due to exposure to herbicides, and 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

The May 2003 RO rating decision also denied service 
connection for, chronic lymphocytic leukemia, and the veteran 
appealed.  However, service connection for chronic 
lymphocytic leukemia was granted by the RO in an April 2004 
rating decision.  Since the claim was granted, the appeal as 
to that issue has become moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  Other than erectile dysfunction which has been separately 
compensated, the veteran currently has no residuals of 
adenocarcinoma of the prostate, status post surgical 
resection.

2.  The competent medical evidence of record indicates that a 
respiratory condition does not currently exist.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability rating for residuals of adenocarcinoma of the 
prostate, status post surgical resection, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2005).   

2.  Service connection for a respiratory condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
adenocarcinoma of the prostate, status post surgical 
resection should have a compensable disability rating.  He is 
also seeking entitlement to service connection for a 
respiratory condition.
As is discussed elsewhere in this decision, the remaining two 
issues on appeal are being remanded for additional 
evidentiary development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the April 
2004 statement of the case (SOC) of the relevant law and 
regulations pertaining to his claims.  Specifically, the 
April 2004 SOC detailed the evidentiary requirements for 
service connection pursuant to 38 C.F.R. § 3.303 and the 
evidentiary requirements for an increased rating pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2005), the 
diagnostic code under which the veteran's service-connected 
prostate disability is currently evaluated.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
November 14, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain relevant medical records, 
employment records and records from other Federal agencies, 
including military service records and VA treatment records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical 
records.  The veteran was asked to "complete the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and we 
will request those records for you."  The veteran was, 
however, informed that "you must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim[s] with appropriate 
evidence."  The veteran was told that his service medical 
records had been obtained, and that records from E.A., M.D. 
had been requested on his behalf.  Additionally, the veteran 
was asked to complete a list of questions in relation to his 
claim of asbestos exposure in service.

Finally, the November 2002 VCAA letter requested: "Tell us 
about any additional information or evidence that you want us 
to try to get for you.  Send us the evidence we need as soon 
as possible."  The Board believes that this complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and reports of private and 
VA medical treatment, which will be discussed below.  
Additionally, the veteran was provided a VA examination in 
March 2003.  The report of the medical examination reflects 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
physical examination and rendered appropriate diagnoses and 
opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined the option of a 
personal hearing on his May 2004 substantive appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.



1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of adenocarcinoma of 
the prostate, status post surgical resection.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residuals of adenocarcinoma of the 
prostate, status post surgical resection, under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 [prostate gland injuries, 
infections, hypertrophy, postoperative residuals].  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 8100 (2005).



Voiding dysfunction:

60 %  Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day;

40 %  Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

20 %  Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.

Urinary tract infection:

Poor renal function: Rate as renal dysfunction.

30%  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

10%  Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.

38 C.F.R. Part 4, § 4.115a (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7527 applies specifically postoperative 
residuals of the prostate gland.  There is no other 
diagnostic code which rates the prostate gland.  The veteran 
has suggested no other diagnostic code and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the veteran's diagnosed residuals of adenocarcinoma of the 
prostate, status post surgical resection, and his claimed 
symptoms.  Therefore, the Board will evaluate the veteran's 
service-connected prostate disability under Diagnostic Code 
7527.  

Schedular rating

Turning to Diagnostic Code 7527, the question becomes whether 
voiding dysfunction or urinary tract infection is more 
predominant in regards to the veteran's residuals of 
adenocarcinoma of the prostate, status post surgical 
resection.  The Board will discuss each in turn.

In terms of voiding dysfunction, there is no evidence that 
the veteran wears any absorbent materials that must be 
changed less than two times per day.  During the veteran's 
March 2003 VA genitourinary examination, the veteran 
specifically denied the use of absorbent materials and any 
urinary incontinence.  He indicated to the examiner that he 
had to rush to the bathroom if he had any urgency of 
urination; however, both urinary urgency and dysuria were 
specifically denied by the veteran in subsequent records from 
Saint Anthony's Medical Center Emergency Department dated in 
September 2003 and November 2003.  Moreover, there is no 
indication from the medical evidence that the veteran has 
ever used an appliance to control urination.

In terms of urinary tract infection, there is no evidence 
that the veteran has ever been hospitalized for an urinary 
tract infection, nor has he ever required intermittent 
intensive management for an urinary tract infection.  The 
veteran specifically denied use of medication to control his 
urine during the March 2003 VA examination.  Finally, there 
is no indication in the medical evidence of poor renal 
function to rate the veteran under renal dysfunction.  

The Board notes that in a June 2003 statement, the veteran 
indicated that he had urinary incontinence that requires 
medication.  However, none of the medical evidence of record 
indicates that the veteran is taking medication to control 
his urine.  Moreover, as noted above, the veteran 
specifically denied urinary urgency and dysuria in September 
2003 and November 2003 at St. Anthony's Medical Center.  
Based on the medical evidence to the contrary, the Board 
finds these statements from the veteran to be lacking 
probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].

The only other documented complaints from the veteran 
concerning his service-connected residuals of adenocarcinoma 
of the prostate, status post surgical resection involve 
sexual dysfunction and abdominal pain.  

The RO has separately granted service connection for erectile 
dysfunction secondary to service-connected residuals of 
adenocarcinoma of the prostate, status post surgical 
resection, and special monthly compensation based on loss of 
use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) 
(West 2002) and 38 C.F.R. § 3.350(a) (2005).  Accordingly, 
those complaints are compensated.  [The Board observes in 
passing that the veteran is in receipt of a 100 percent 
rating for service-connected chronic lymphocytic leukemia 
alone.]

With respect to abdominal pain, there are of record numerous 
detailed evaluations of the veteran due to his constant and 
bitter complaints of agonizing abdominal pain.  Numerous 
possible caused were suggested, but none were clinically 
identified.  For example, Dr. G.L.A., a specialist in 
Urologic Surgery at the Washington University School of 
Medicine in St, Louis, Missouri,  referred to "vague 
abdominal pain" and stated "I told [the veteran] that I am 
at a loss of what to suggest."]  D.J.M., M.D stated: "The 
amount of complaints he has about this, to me, seems out of 
proportion to what I find on physical examination."    
  
In short, despite evaluation by several physicians, no cause 
for the veteran's claimed abdominal pain has been identified.  
In any event, there is no medical opinion which indicates 
that such pain is related to the prostate surgery. 
The only evidence to that effect emanates from the veteran 
himself.  However, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, in the absence of any competent medical evidence 
which indicates that the abdominal pain is related to the 
prostate surgery, the Board will not consider it as part of 
the service-connected disability.

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected residuals of 
adenocarcinoma of the prostate, status post surgical 
resection, when analyzed under both voiding dysfunction and 
urinary tract infection.

Fenderson considerations

As alluded to above, in Fenderson, supra, the Court discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the medical evidence of record does not 
indicate that the symptomatology of the veteran's service-
connected residuals of adenocarcinoma of the prostate, status 
post surgical resection, has changed significantly since the 
effective date of service connection, July 10, 2002. 

Based on the record, the Board finds that a noncompensable 
disability rating is properly assigned for the entire appeal 
period.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected residuals 
of adenocarcinoma of the prostate, status post surgical 
resection, results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  
See 38 C.F.R. § 3.321(b) (2005) [extraschedular rating 
criteria].  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard, supra.  In any event, the veteran is currently in 
receipt of a 100 percent schedular rating, plus special 
monthly compensation, so the matter of an extraschedular 
rating is moot..

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for residuals of 
adenocarcinoma of the prostate, status post surgical 
resection.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to service connection for a respiratory 
condition, claimed as due to exposure to asbestos.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See 
VAOGCPREC 4-2000.  

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

The veteran is seeking service connection for a respiratory 
condition.  His essential contention is that his respiratory 
condition is related to asbestos exposure in service.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), there is no evidence of 
a respiratory condition.  The March 2003 VA examiner 
specifically found "no evidence of lung disease."  The 
veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran believes a respiratory 
condition exists, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, supra.  
The statements offered in support of the veteran's claims by 
him are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In short, Hickson element (1) is not met, and the claim fails 
on this basis alone.  For the sake of completeness the Board 
will address the remaining two elements.

Turning to Hickson element (2), in-service disease or injury, 
there is no evidence of a pulmonary or respiratory disorder 
in service.  With respect to injury, the claimed injury is 
exposure to asbestos.  As detailed above, there is no 
presumption of asbestos exposure.  See Dyment, supra.  Review 
of the veteran's service medical records do not indicate of 
exposure to asbestos in service.  His MOS was equipment 
storage specialist.  There is no indication of activities 
such as mining, milling, work in shipyards, etc., that would 
allow for the Board to find that there was asbestos exposure 
in service.  

The veteran, for his part, has not explained how he was 
exposed to asbestos in service.  The RO, in the above-
mentioned November 2002 VCAA letter, asked the veteran to 
submit answers to five questions in order to process his 
claim for asbestos exposure.  These questions concerned the 
veteran's in-service duties, smoking history and post-service 
employment.  Though subsequent statements mentioned the 
veteran's in-service duties, he failed to respond to the 
majority of these questions.  The veteran has been accorded 
ample opportunity to present evidence supporting asbestos 
exposure in service; he has failed to do so.  
See 38 U.S.C.A. § 5107(a), supra.  

Accordingly, Hickson element (2) also has not been met, and 
the claim fails on that additional basis.  

Finally, with respect to Hickson element (3), no medical 
nexus opinion is of record.  It is obvious that in the 
absense of a current disability and in-service injury or 
disease, a medical nexus opinion would be an impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As 
noted above, the veteran is not competent to offer a medical 
opinion attributing a disability to service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Therefore, Hickson element (3), medical nexus, is 
also not met for the respiratory condition claim.

In conclusion, for reasons and bases expressed above and 
contrary to the assertions of the veteran's represenative, 
the Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a respiratory condition.  The benefit sought 
on appeal is accordingly denied.

ORDER

Entitlement to an increased disability rating for residuals 
of adenocarcinoma of the prostate, status post surgical 
resection, is denied.

Entitlement to service connection for a respiratory condition 
is denied.


REMAND

3.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to exposure to herbicides.
 
4.  Entitlement to service connection for bilateral hearing 
loss.

The veteran seeks entitlement to service connection for basal 
cell carcinoma and bilateral hearing loss.  For reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Nexus opinion

With regards to the veteran's basal cell carcinoma claim, the 
March 2003 VA examiner noted he "failed to find any evidence 
in his record for basal cell carcinoma."  However, there is 
current medical evidence of basal cell carcinoma in private 
treatment records dated in May 2002. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's current basal cell carcinoma and his period of 
active service from January 1967 to January 1969, including 
presumed herbicide exposure in service.  This must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

Private medical records

After receipt of VCAA notice in November 2002, the veteran 
submitted a release form for private treatment records in 
regards to his bilateral hearing loss claim.  Records from 
audiologist K.L. were submitted by the veteran himself.  
However, it does not appear that D.R.I., M.D. has been 
contacted in regards to any records concerning the veteran's 
hearing loss disability.  These records have not been 
associated with the veteran's claims folder, and may contain 
information pertinent to the veteran's claim for entitlement 
to service connection for bilateral hearing loss.  The Board 
believes that before additional action is taken on the claim, 
the missing medical records should be obtained an associated 
with the record.  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the veteran in 
order to ascertain whether he wishes 
to continue to pursue this appeal in 
light of the award of a 100 percent 
disability rating for chronic 
lymphocytic leukemia, as well as the 
award of special monthly compensation 
based on loss of use of creative 
organ.

2.  If the veteran responds in the 
affirmative, VBA should take 
appropriate steps to secure any 
medical treatment records from Dr. 
D.R.I. in Festus, Missouri.

3.  The veteran's VA claims folder 
should then be referred to a physician 
with appropriate expertise.  The 
examiner should review the veteran's 
claims folder and render an opinion, 
in light of the veteran's entire 
medical history, as to the 
relationship, if any, between any 
current basal cell carcinoma and the 
veteran's military service, with 
specific consideration of presumed 
herbicide exposure in service.  If the 
reviewing physician believes that 
physical examination and/or diagnostic 
testing of the veteran is necessary, 
such should be scheduled.  A copy of 
the nexus opinion should be associated 
with the veteran's VA claims folder.  

4.  VBA should then review the 
evidence of record, including any 
additional evidence obtained, and 
readjudicate the veteran's claims for 
entitlement to service connection for 
basal cell carcinoma and bilateral 
hearing loss.  If the claims remain 
denied, VBA should provide the veteran 
with a SSOC.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


